Citation Nr: 0405163	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  


Procedural history

The veteran served on active duty from August 1954 to 
February 1958.  

In rating decisions in December 1961 and May 1964, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  Those decisions were not 
appealed and became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104,  20.1103 (2003).  Although the 
veteran requested that the RO reopen the claim in June 1975 
and March 1987, the RO determined that new and material 
evidence had not been submitted on both occasions and 
declined to reopen the claim.  See Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994) [a decision that new and material 
evidence was not submitted is a denial that there is a claim; 
it is not a final denial or disallowance of a claim].

In May 2001, the RO received the veteran's request to reopen 
his claim of entitlement to service connection for a low back 
disorder.  In an October 2001 rating decision, the RO 
reopened the claim and denied the claim on the merits.  
The veteran disagreed with the October 2001 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in March 2002.  

In a February 2003 decision, the Board reopened the veteran's 
claim.  The Board did not reach the substantive merits of the 
claim, pending notification of the veteran of the evidence 
necessary to substantiate it.  As discussed below, such 
notification has since been sent.  Accordingly, the Board 
will now proceed to address the issue of entitlement to 
service connection for a low back disorder.


FINDING OF FACT

Competent medical evidence does not reveal that any low back 
disorder or the claimed low back symptoms are causally 
related to his military service or any incident thereof.

CONCLUSION OF LAW

A low back disorder was not incurred in was aggravated as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  
He contends that he has a current back disability due to a 
lifting injury in 1956, during service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2001 rating decision and by the February 2002 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  Further, the veteran was notified 
in writing of the deficiencies in his claim in rating 
decisions dated December 1961, May 1964, June 1976, and May 
1987.  In a June 1976 letter, the RO informed the veteran 
that his claim was denied because there was no evidence of a 
current disability and no evidence of an injury in service.  
The veteran was informed of the evidence he must submit in 
order to reopen the claim and was notified that submission of 
such evidence was his responsibility.  

More significantly, upon reopening the veteran's claim, a 
letter was sent to the veteran by the Board in February 2003, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the February 2003 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
such records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  That one-year period has since expired 
and the veteran has made no further contact with the Board or 
the RO on this matter.

The Board notes that, in this case, the notice was sent to 
the claimant after the initial RO adjudication of the claim.  
While this may not strictly conform to 38 U.S.C.A. § 5103, 
the Board believes that there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, to 
correct this problem at the current stage of adjudication 
would require the entire rating process to be reinitiated.  
The Board believes that it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  

In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran was provided with 
a full year to submit evidence and argument in support of his 
claim, and to respond to the notice prior to adjudication by 
the Board.  In fact, the veteran has not responded to the 
February 2003 notice and has not indicated to the Board or to 
the RO that he knows of additional evidence that has not 
already been obtained or in the pursuit of which efforts have 
not already been undertaken by the RO.  As no additional 
evidence has been added to the record, readjudication by the 
RO could not be expected to result in a different outcome.  
And, as no additional evidence has been identified by the 
veteran, additional development by the RO is not warranted.  

Further, the Board notes that this case is being decided 
essentially on the basis of a lack of evidence of an injury 
or disease in service.  The veteran's service medical records 
have been obtained and several attempts were made by the RO 
to locate additional records which the veteran believes may 
exist.  There is no reason to believe that the timing of the 
VCAA notice had any impact on efforts to obtain this 
evidence.  In fact, it appears that all relevant service 
records have been obtained.  Accordingly, for the reasons 
stated, the Board does not believe that the veteran has been 
prejudiced by the timing of his VCAA notice and the Board 
will proceed with adjudication of this matter.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records and made attempts to locate 
additional records identified by the veteran.  The veteran 
was afforded VA examinations in April 1964 and August 2001.  
The veteran submitted records from Dr. J.R.H in April 1961, 
G.E.C in July 1965 and  R.L.H in May 2001.  

The Board acknowledges the request of the veteran's 
representative in the September 2002 informal hearing that 
the case be remanded for an additional attempt to obtain 
records from Randolph Air Force Base.  The Board notes 
however, that the RO requested all available records and 
there is no indication from any of the correspondence related 
to this request that the records returned are incomplete or 
that any additional service medical records exist.  In 
addition to the request for all available records from the 
National Personnel Records Center (NPRC), a request for 
records was specifically sent to the 3510th U.S. Air Force 
Hospital at Randolph Air Force Base.  A response was received 
in December 1961 that no such records were on file.  An 
additional request was forwarded to VA's Records Development 
Section in September 1961.  In January 1962 a response was 
received stating that an extensive search did not locate any 
other medical records for the veteran.

In August 1979, the veteran again asserted that he was 
treated in service for back pain.  He added that a military 
doctor refused to provide him with copies of his records and 
told him that if he ever had problems with his back, the 
records would be there.  The Board has no way of verifying 
this statement.  As discussed, the RO has made efforts to 
locate additional service medical records and they cannot be 
found.  In the judgment of the Board, a remand for an 
additional attempt to obtain records would be an exercise in 
futility and would only serve to unnecessarily delay a 
decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

The Board also notes that, contrary to the assertion of the 
veteran's representative at page 5 of the informal hearing, 
there is absolutely no indication that any of the veteran's 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Indeed, the veteran's 
service medical records were obtained and are of record; 
there is no evidence of fire damage.  The fact that the 
records in the folder do not support the veteran's 
contentions of an in-service back injury does not bring about 
a presumption that such supportive records were destroyed in 
the absence of any indication of such by NPRC and in light of 
the presence of other service medical records. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his substantive appeal 
that he did not want a Board hearing, and he did not request 
a hearing before the RO.  The veteran's  representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini, 1 Vet. App. at 546.  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Factual background

The veteran's service medical records are pertinently 
negative.  In particular, his January 1958 separation 
physical examination denotes a normal spine.  Under item 73, 
significant or interval history, the veteran denied a 
significant medical history.  [As discussed above, the 
veteran has contended that service medical records 
documenting treatment for back pain are missing; however, 
none have been located.]

The veteran filed an initial claim of entitlement to service 
connection for a back disability on April 17, 1961.  He 
reported back problems (which he called a "twisted pelvis") 
starting in 1956, and that he had received treatments at 
Randolph AFB.  Accompanying his claim was a report dated 
April 7, 1961 and signed by 
G.E.C., D.C, who reported that the veteran visited him in 
January 1960, complaining of lower back pain.    

Thereafter, the record over the decades contains repeated 
contentions of the veteran 
To the effect that he initially injured his back in service; 
that he has had a back problem continually thereafter; and 
that in-service medical  treatment records which would 
support his claim were missing.  In support of his claim the 
veteran submitted lay statements to the effect that he had no 
back problems before service and that he injured his back in 
service and was never the same thereafter.  

Of record is a report of an April 1964 VA examination.  The 
veteran reported a medical history as described above.  
Extensive physical examination, as well as 
x-rays of the lumbosacral spine and pelvis, were pertinently 
negative.  No disability was diagnosed.

A February 1965 letter from J.R.H., M.D. included the 
veteran's report of a 1956 in-service back injury while 
lifting tires.  The veteran evidently went to work in a 
cement block factory but was not able to continue there.  Dr. 
J.R.H. stated that the veteran had some sacroiliac arthritis 
following a sacroiliac sprain.

The veteran underwent another VA examination in August 2001.  
The examiner noted that the veteran worked after service for 
a cement block plant and began experiencing symptoms while 
working there.  The veteran reportedly told the examiner that 
it was at that time that he first saw a chiropractor.  Upon 
review of 
x-rays, the examiner identified "age appropriate 
degenerative changes", and stated that "the only meaningful 
information from the x-ray is slightly decreased lumbar 
lordosis.  I believe [the veteran] has recurrent lumbar 
muscle strain.  This started during the service; however, 
this was once healed completely.  Present low back pain has 
no connections with his service-connected injury, nor 
aggravated by his SC injury." 

Additional evidence will be discussed where appropriate 
below.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no question 
that the veteran currently has a back disability, although 
such has been variously diagnosed over the years.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,  there is no evidence of in-service 
incurrence of disease (to include manifestations of arthritis 
within the one year presumptive period after service).  The 
veteran himself does not appears to contend that he had a 
specifically diagnosed back disability in service.    

With respect to in-service injury, the veteran contends that 
he suffered an injury to his back in service and was treated 
for the injury.  However, there is no objective record of any 
such back injury.  Crucially, clinical evaluation at 
separation showed normal spine and other musculoskeletal 
findings, and the veteran was reported by the examiner to 
have denied all significant medical and surgical history 
other than a childhood episode of the mumps.  The Board 
places great weight on this physical examination report. 

The Board acknowledges the veteran's contentions on this 
point.  Further, several statements have been submitted by 
acquaintances of the veteran.  However, the veteran's 
contentions and those of his friends and acquaintances are 
simply not supported by the documentary evidence pertinent to 
service.  The findings of the service separation examination 
directly contradict these statements.  The Board affords 
greater weight of probative value to the veteran's service 
medical records than it does to post-service contentions 
regarding what occurred during service.  See Curry v. Brown, 
7 Vet. App. 59 (1994) [a veteran's version of events from 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder]. 

The Board notes a statement of the August 2001 VA examiner 
that the veteran suffered a lumbar muscle strain during 
service.  However, there is simply no medical record of such 
an injury; the VA examiner did not discuss the negative 
findings on the service separation examination.  That a 
medical professional states an opinion as to what happened 
during service does not establish the event, particularly in 
the face of documentary evidence to the contrary.  The Court 
has held that post-service reference by an examiner to 
injuries sustained in service, that is not accompanied by a 
review of service medical records by that examiner, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  

In short, for reasons expressed immediately above, the Board 
concludes that Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, the Board 
has evaluated the medical opinion evidence of record.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The August 2001 VA examiner specifically concluded that the 
veteran's present back  symptoms are not related to military 
service.  The examiner's finding that any in-service episode 
completely healed is consistent with the 1964 VA examination 
findings.  

Arguably in favor of the veteran's claim is the February 1965 
report of J.R.H., M.D. Dr. J.R.H. reported the veteran's 
account of having injured his back in service and stated that 
the veteran "has some sacroiliac arthritis following a 
sacroiliac sprain."  Although, Dr. J.R.H. did not in fact 
stated that the sacroiliac sprain occurred in service, and he 
did not express an opinion as to the relationship between his 
diagnosis and the veteran's service, this is strongly 
implied.  

Dr. J.R.H. did not discuss the essentially negative findings 
on the service separation examination, the lack of any other 
documentary evidence of a back injury in service or the 
negative VA examination results of the precious year.  It 
appears that his opinion was based on information selectively 
supplied by the veteran himself.  The Board places little 
weight of probative value on this opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].

Also of record is an April 2001 opinion of R.L.H., D.C.  Dr. 
R.L.H. stated that the veteran has a vertebral subluxation 
complex of the pelvis and lumbar vertebrae with disc 
degeneration.  He stated that he reviewed the historical 
evidence and examined the veteran.  It was his conclusion 
that the veteran's reported initial injury and subsequent 
treatment of the condition was consistent with his current 
back condition.  

However, Dr. R.L.H. provided no basis for his diagnosis and 
included no clinical findings.  While he stated that he 
reviewed the historical evidence, he did not discuss any of 
it, including the negative findings of the 1964 VA  
examination.  
In addition, the August 2001 examiner specifically discussed 
R.L.H.'s findings, but found no deformity of the spine, and 
read current x-rays as showing no subluxation or abnormality 
of the sacroiliac joints.  

The Board acknowledges the assertion of the veteran's 
representative in the VA Form 646 that the opinion of R.L.H. 
should be given deference in light of his status as the 
veteran's treating chiropractor.  However, the Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

The veteran's accredited representative, in a September 2002 
written brief presentation, stated that "the professional 
opinion of Dr. R.L.H. carries enormous weight.  It is unfair 
and unjust that the Regional Office has dispelled the 
legitimacy of his statements in light of the fact that he is 
a Chiropractors [sic] are leading experts in the study of 
skeletal issues.

The Board disagrees with the representative's statements, al 
least vis a vis the subsequent opinion of the VA physician.  
R.L.H., D.C. is of course not a physician. This does not mean 
that his opinion my not be considered.  See Goss v. Brown, 
9 Vet. App. 109 (1996) [to qualify as an expert, a person 
need not be licensed to practice medicine, but just have 
special knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Board has 
done so.  However, the Board places greater weight on the 
opinion of the VA physician, who has more rigorous education 
and training.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997). 

In any event, the Board bases its decision to attach lesser 
weight to the opinion of R.L.H. on the particular 
characteristics of the opinion rendered.  These include, as 
discussed above, the minimal discussion of his findings and 
how they support his conclusion, and the basing of his 
conclusion on an injury in service which is not supported by 
the evidence pertinent to service.

The Board has also considered the veteran's own contentions 
with respect to medical nexus; however, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. at 
494-5.  

The Board has also considered the regulation pertaining to 
continuity of symptomatology following service, 38 C.F.R. 
§ 3.303(b), discussed in detail in the law and regulations 
section above.  However, these provisions only apply to 
disabilities noted during service.  In the veteran's case, no 
disability of the low back was ever noted during service.  
Moreover, there has been demonstrated no continuous 
symptomatology.  Rather, the veteran's medical history is 
characterized by episodes of back problems, which appear to 
involve a number of different diagnoses over time.  Fatally 
to the veteran's claim, the 1964 VA examination, which 
appears to have been extremely thorough and included 
radiology studies, identified no back problem whatsoever.  
Accordingly, continuity of symptomatology has not been 
demonstrated.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
In this, case, as discussed above the medical nexus evidence 
is against the veteran's claim.

In short, Hickson element (3) has also not been met. 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a low back 
disorder that is related to his military service.  The 
veteran's claim of entitlement to service connection for a 
low back disorder is denied.

 
ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



